United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1528
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
James Hutchins, Jr.,                      *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: February 5, 2009
                                  Filed: February 10, 2009
                                   ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       James Hutchins, Jr. (Hutchins) appeals following the district court’s1 denial of
his 18 U.S.C. § 3583(e)(1) motion for early termination of his supervised release.
After careful review of the record, we find no abuse of discretion in the district court’s
denial of the motion, see 18 U.S.C. § 3583(e)(1); United States v. Pregent, 190 F.3d
279, 282 (4th Cir. 1999) (standard of review), or in the denial of Hutchins’s motion
for reconsideration.



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
Accordingly, we affirm.
               ______________________________




                            -2-